DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/21 has been entered.
Status of the claims:  Claims 1, 2, 5-6, 10-11 are currently pending.
Priority:  This application is a 371 of PCT/US17/33843 (05/22/2017)
PCT/US17/33843 is a CON of 15/161,137 (05/20/2016 ABN)
15/161,137 is a CIP of PCT/US14/71749 (12/19/2014)
PCT/US14/71749 has PRO 61/919,551 (12/20/2013).
RESPONSE TO APPLICANT REMARKS / AMENDMENT

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (Cancer Discov., July 2013, Vol 3, No 7, pp 742-750) in view of Jin et al. (Bioorg Med Chem., 15 September 2013, Vol 21, No 18, pp 5694-5706), Botella et al. (US20060106069) and amended to be further in view of Ivy et al. (Clin Cancer Res 2010;16: p. 1726-1736).
The instant claims are to a method (and composition) for treating a human subject having “metastatic BRAF600 mutation positive melanoma” (having MAPK activity – claim 5) by administering 600 mg BID BVD-523.
1.	Determining the scope and contents of the prior art.
Morris discloses administration of a ERK1/2 inhibitor to treat cancer that is refractory or resistant to non-ERK MAPK pathway inhibitor therapy, specifically BRAF and MEK inhibitor therapy (abstract "SCH772984, a novel and selective inhibitor of ERK1/2 ... SCH772984 effectively inhibited MAPK signaling and cell proliferation in BRAF or MEK inhibitor-resistant models as well as in tumor cells resistant to concurrent treatment with BRAF and MEK inhibitors. These data support the clinical development of ERK inhibitors for tumors refractory to MAPK inhibitors"; p 748, col 2, para 1 "In this study, we show phospho-ERK reactivation in two models of BRAF and MEK combination therapy resistance. SCH772984 was effective in blocking proliferation in both models.").  Morris teaches p 749, col 2, para 3 "Nude mice were injected subcutaneously with specific cell lines ... and treated intraperitoneally with either SCH772984 or vehicle".  Morris teaches that the mouse model is grafted with human melanoma or carcinoma cell lines: p 744, col 1, para 4 to col 2, para 1 "In vivo antitumor efficacy of SCH772984 was evaluated in BRAF - or KRAS -mutant xenograft models established from human melanoma or pancreatic carcinoma cell lines".  Morris also teaches that the effect of SCH772984 was dose dependent in BRAFV600E-mutant cell lines and that vemurafenib has been FDA approved for the treatment of BRAF V600E -mutant metastatic melanoma (p. 743).  
Jin discloses that BVD-523 is a direct inhibitor of ERK1/2 (p 5695, col 1, para 2 "ERK1/2 direct inhibitor BVD-523 was in clinical phase1/2 for advanced malignancies"). 
Botella teaches ERK inhibitors including the compound corresponding to BVD-523 for treating metastatic melanoma, including mutation positive (abstract, [0010], claim 7, Example 1, “I-9”).  Botella teaches administration to humans and at therapeutic doses ([0142]).
2.	Ascertaining the differences between the prior art and the claims at issue.
Morris does not teach that the ERK inhibitor is BVD-523.
3.	Resolving the level of ordinary skill in the pertinent art.
	One of ordinary skill in the art would be well versed in the use of inhibitors for the treatment of cancer including ERK1/2 inhibitors.  One of ordinary skill in the art would also be aware of the resistance to BRAF and MEK inhibitors as taught by Morris.  One of ordinary skill in the art would consider routine and well within their technical grasp the substitution of an ERK1/2 inhibitor with another known in the art and application for therapy.  
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
No such evidence is of record.
Discussion
Morris discloses a method for treating or ameliorating the effects of a cancer in a subject comprising: (a) identifying a subject with cancer that has become refractory or resistant to BRAF inhibitor therapy, MEK inhibitor therapy, or BRAF and MEK inhibitor therapy (abstract "SCH772984, a novel and selective inhibitor of ERK1/2 ... SCH772984 effectively inhibited MAPK signaling and cell proliferation in BRAF or MEK inhibitor-resistant models as well as in tumor cells resistant to concurrent treatment with BRAF and MEK inhibitors. These data support the clinical development of ERK inhibitors for tumors refractory to MAPK inhibitors"; p 748, col 2, 
One of ordinary skill in the art would also find it obvious to apply the BVD-523 therapy to humans because the animal model for the experiment is grafted with human cells to simulate effects of the composition in humans. One of ordinary skill in the art would also find it obvious to treat a tumor, melanoma, and pancreatic cancer because of Morris’ success described on p 744, col 1, para 4 to col 2, para 1 "In vivo antitumor efficacy of SCH772984 was evaluated in BRAF - or KRAS -mutant xenograft models established from human melanoma or pancreatic carcinoma cell lines".  
One of ordinary skill in the art would find it obvious to optimize the dose of the composition because such optimization is routine in the art and Morris demonstrated the dose-dependence.  Thus one of ordinary skill in the art would reasonably arrive at the claimed invention through routine optimization.

Response to Applicant Remarks
Applicant argues that the claims are non-obvious because testing was necessary to determine the optimal dosage in humans.  As detailed supra, Morris teaches an ERK1/2 inhibitor can be used to treat cancer that is refractory or resistant to BRAF and MEK inhibitor therapy, while Jin and Botella disclose that BVD-523 is an inhibitor of ERK1/2 (Jin p 5695, col 1, para 2 "ERK1/2 direct inhibitor BVD-523 was in clinical phase1/2 for advanced malignancies") (Botella [0010]: metastatic melanoma, including mutation positive, claim 28), thus one of ordinary skill in the art would reasonably consider administering BVD-523 to treat cancer that that is refractory or resistant to BRAF and MEK inhibitor therapy, particularly considering that Jin teaches BVD-523 was already in a clinical phase 1 trial.  One of ordinary skill in the art would know that part of a phase 1 trial includes a dose escalation study to determine an appropriate dose as evidenced by Ivy (p. 1726-27) and such a protocol is entirely routine in the art.  Thus, one of ordinary skill in the art would perform a dose escalation study and arrive at the claimed invention, including 600 mg/kg bid in a human, just as Applicant performed (Specification: [0298], Example 20 “Dose Escalation” “As per protocol”).
Applicant also argues that one of ordinary skill in the art would not arrive at the claimed invention because Morris only discloses animal data for SCH772984 and not BVD-523, while Jin is silent on human dosage.  This argument is not persuasive because the combined teaching relating to success with ERK1/2 reasonably suggests BVD-523 as a therapeutic and one of ordinary skill in the art routinely translates pre-clinical results into clinical trials as taught by Ivy (p. 1727: “The derivation of a starting dose for first-in-human phase 1 trials of MTAs in cancer patients is safe but is based on diverse practices using a variety of preclinical toxicologic parameters with both rodent- and nonrodent-based models being used.”) to guide the appropriate human dosage.

Therefore, one of ordinary skill in the art following the combined teaching of the prior art following well-known dosage optimization would have a reasonable expectation of success in arriving at the claimed invention, including a dosage of 600 mg/kg body weight in a human.  
Applicant’s arguments are not persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5-6, 10-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant previously amended the claims as follows: “administering to the human 600 mg/kg body weight BID” and states the following regarding support for the amendment:

    PNG
    media_image1.png
    150
    652
    media_image1.png
    Greyscale

	Applicant now points to [0129] as supporting the amendment and persuasively argues withdrawal of the rejection.  This rejection is withdrawn.
Conclusion
The claims are not in condition for allowance.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H HAVLIN/            Primary Examiner, Art Unit 1639